Citation Nr: 1728574	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for tardive dyskinesia with involuntary tongue movement and speech impairment.

2. Entitlement to an effective date prior to September 19, 2016 for the grant of service connection for a disorder manifested by balance and instability due to tardive dyskinesia.

3. Entitlement to an evaluation in excess of 30 percent for a disorder manifested by balance and instability due to tardive dyskinesia on an extraschedular basis. 

4. Entitlement to an effective date prior to September 19, 2016 for the grant of service connection for fascial tics. 

5. Entitlement to an effective date prior to September 19, 2016 for the grant of service connection for akinesia of the right lower extremity. 

6. Entitlement to an effective date prior to September 19, 2016 for the grant of service connection for akinesia of the left lower extremity. 

7. Entitlement to an effective date prior to September 19, 2016 for the grant of service connection for akinesia of the right upper extremity.

8. Entitlement to an effective date prior to September 19, 2016 for the grant of service connection for akinesia of the left upper extremity. 

9. Entitlement to an effective date prior to September 19, 2016 for the grant of basic eligibility to Dependents' Educational Assistance. 

10. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to March 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2013 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013 the Veteran was granted entitlement to service connection for tardive dyskinesia, evaluated as 30 percent disabling. In April 2014, the RO continued the 30 percent initial rating, and the Veteran appealed. 

In June 2016 the Board remanded the issue of entitlement to an increased rating for tardive dyskinesia for additional evidentiary development, with instructions to consider whether the Veteran was entitled to separate ratings for residuals of tardive dyskinesia. 

In a September 2016 rating decision, VA granted entitlement to service connection for fascial tics, akinesia of the right lower extremity, akinesia of each extremity, a disorder manifested by balance and instability due to tardive dyskinesia, and granted basic eligibility for Dependents' Educational Assistance. All entitlements were effective September 19, 2016. VA also recharacterized the Veteran's service connected tardive dyskinesia as tardive dyskinesia with involuntary tongue movement and speech loss, and continued the existing 30 percent rating for that disability. In October 2016 the Veteran disagreed with the assigned effective dates for all new grants of service connection, as well as entitlement to basic eligibility to Dependents Educational Assistance. The Veteran requested review by a decision review officer (DRO).  

As the September 2016 rating decision did not constitute a full grant of the benefits sought on appeal, the issue of entitlement to an increased rating for tardive dyskinesia remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Similarly, the issues of entitlement to an increased rating and earlier effective date for balance and instability due to tardive dyskinesia are part and parcel of the claim on appeal, and are therefore in appellate status. The Veteran is, however, currently in receipt of a 30 percent rating for that disability, the maximum rating allowable under 38 C.F.R. § 4.87, Diagnostic Code 6204, the code for peripheral vestibular disorders.  As such, the issue of an increased schedular rating is not considered herein.  Rather, entitlement an extraschedular rating for balance and instability is considered in the remand portion of this decision, and that issue has been stated as above. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular evaluation in excess of 30 percent for a disorder manifested by balance and instability due to tardive dyskinesia, entitlement to an effective date earlier than September 19, 2016 for the grants of service connection for fascial tics, akinesia of each lower extremity, and for basic eligibility to Dependents' Educational Assistance, and entitlement to a total disability rating based on individual unemployability due to service connected disabilities  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tardive dyskinesia with involuntary tongue movement and speech impairment is not manifested by symptoms approximating loss of one-half or more of the tongue, or by inability to communicate by speech.

2. Since January 30, 2012, the Veteran's balance and instability due to tardive dyskinesia was manifested by dizziness and occasional staggering.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 30 percent for tardive dyskinesia with involuntary tongue movement and speech impairment have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.114, Diagnostic Codes 7202, 8004 (2016).

2. The criteria for a 30 percent rating for balance and instability due to tardive dyskinesia, since January 30, 2012  have been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.21, 4.87, Diagnostic Code 6204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims addressed, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Id. at 594. However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Increased Rating for Tardive Dyskinesia 

The Veteran appeals from an initial 30 percent rating for tardive dyskinesia with involuntary tongue movement and speech impairment. 

The Veteran's tardive dyskinesia has been rated 30 percent disabling by analogy to Diagnostic Code 7202 for loss of the whole, or part of the tongue, since September 19, 2016. 38 C.F.R. § 4.114. That code provides a 30 percent rating where marked speech impairment is shown. A 60 percent rating is warranted where one-half or more of the tongue is lost, and a 100 percent rating is warranted where there is an inability to communicate by speech. Prior to September 19, 2016, the Veteran's tardive dyskinesia was rated under Diagnostic Code 8004, for paralysis agitans. Under that code, a minimum rating of 30 percent is stipulated, but no rating higher than 30 percent is available. 

In this case, the Board finds that a rating under Diagnostic Code 7202 is more favorable to the Veteran, as that code provides for a higher potential benefit. Therefore, the Board considers whether a higher rating is warranted during the entirety of the appeal period under Diagnostic Code 7202. 

In January 2012, the Veteran reported that his speech was slow and slurred. At a March 2012 VA examination, the Veteran's speech was reported to be normal, despite the appellant's contention that his speech was slurred during the examination. At an April 2015 VA examination, residual tongue and lip movements consistent with tardive dyskinesia were noted, as well as speech difficulty with "garbling." The examiner stated, however, that although the Veteran reported his speech was slurred, the examiner was unable to detect any slurring. At a September 2016 VA examination, the Veteran was noted to exhibit a tremor of the tongue, with repetitive lip smacking, mouth pursing and tongue movements. The examiner reported intermittent difficulty understanding what the Veteran said, and had to ask the appellant to repeat himself on several occasions. 

The Board finds that Veteran's symptomatology throughout the appeal period has approximated a marked interference with speech. However, neither the competent medical evidence of record, nor the Veteran's lay statements, support the existence of symptomatology which would approximate loss of half of the tongue as required for a 60 percent rating. The record does not reflect, and the Veteran has not asserted that he has lost any portion of his tongue. Rather, the Veteran has consistently reported slurring of speech, with involuntary mouth movements. Medical evidence indicates that the primary impairment associated with the Veteran's speech difficulties is that he must intermittently repeat statements. No medical evidence of record indicates that such impairment approximates a loss of half of the tongue, or an inability to communicate by speech. As such, a rating in excess of 30 percent for tardive dyskinesia with involuntary tongue movement and speech impairment is not warranted. 

With regard to the Veteran's tardive dyskinesia with involuntary tongue movement and speech impairment, the question of entitlement to referral for consideration of an extraschedular rating is neither argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

The appeal is denied.

Earlier Effective Date for Balance and Instability

The Veteran appeals from the September 19, 2016 effective date of a 30 percent rating assigned for a disorder manifested by balance and instability due to tardive dyskinesia. 

This disorder has been rated under Diagnostic Code 6204 for a peripheral vestibular disorder. 38 C.F.R. § 4.87. Under that code, a 30 percent rating is warranted for dizziness and occasional staggering. Except through an extraschedular rating, no higher rating can be provided than that currently assigned.  Thus, the Board's analysis is limited to whether an earlier effective date is warranted. The question of entitlement to an extraschedular evaluation for balance and instability is addressed in the remand section below. 

Relevant law provides that the effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

In his January 2012 claim for service connection, the Veteran reported uncontrollable movements. At a March 2012 VA neurological examination, the Veteran demonstrated a slightly antalgic gait, and was reported to use a cane for ambulation. At his April 2015 VA examination, the Veteran reported falling and it was noted that he should avoid walking on uneven surfaces or inclines. At his September 2016 VA examination, the Veteran was unable to walk on his heels, or heel-toe walk in a straight line. A Rhomberg test was positive. 

VA treatment records from the pertinent period support the Veteran's contention that his balance difficulties have been ongoing. A February 2012 record indicated that although the Veteran's fascial symptoms had recently improved, his gait had worsened.  The Veteran reported that he was subjected to a field sobriety test while walking down the street due to his unsteady gait even though he was not intoxicated. In February 2012, the Veteran was noted to have fallen from his chair when he was called to a VA medical appointment. In the same period the Veteran requested a walker and cane to aid with his gait problems. In October 2014, he reported falling several times in previous weeks. 

Both the competent medical evidence of record and the Veteran's lay statements support the contention that his balance and instability disorder has been ongoing since the date of receipt of the claim for service connection, and has at least been characterized by dizziness and occasional staggering during that period. As such, the Board finds that a 30 percent rating for balance and instability due to tardive dyskinesia is warranted from January 30, 2012.


ORDER

Entitlement to an evaluation in excess of 30 percent for tardive dyskinesia with involuntary tongue movement and speech impairment is denied.

Entitlement to an effective date of January 30, 2012 for the grant of service connection for balance and instability due to tardive dyskinesia, rated as 30 percent disabling is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Extraschedular Consideration for Balance and Instability

The Veteran appeals from the 30 percent rating assigned for his balance and instability under Diagnostic Code 6204. 38 C.F.R. § 4.87 (2016). No higher schedular rating can be provided under that diagnostic code, however, the evidence of record indicates that the Veteran has suffered numerous falls, and that his unsteady gait requires the use of a walker. These symptoms raise the possibility that the relevant rating criteria of "dizziness and occasional staggering" are insufficient to compensate the Veteran's disorder. Additionally, as there is evidence that the Veteran's balance difficulties may significantly impede his ability to ambulate, the Board finds that marked interference with employment may be present such that referral for extraschedular consideration pursuant to 38 C.F.R. §  3.321 (b)(1) (2016) is warranted. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008)

As no VA examination of record has specifically delineated and distinguished the effects of the Veteran's balance and instability disorder from those of his right and left lower extremity akinesia remand is warranted. 

Other Earlier Effective Date Issues

In October 2016 the Veteran's representative submitted a notice of disagreement pertaining to the assigned effective dates for the grants of service connection for fascial tics, akinesia of the right lower extremity, akinesia of the left lower extremity, akinesia of the right upper extremity, akinesia of the left upper extremity, and for the grant of basic eligibility to Dependents' Educational Assistance. The Board finds that those issues are distinct from the claim on appeal of entitlement to an increased rating for tardive dyskinesia. As a statement of the case has not yet been furnished regarding those issues, remand is necessary to correct this procedural deficiency. Manlincon v. West, 12 Vet. App. 238 (1999). As a review by a decision review officer was also requested that review should occur first. See 38 C.F.R. § 3.2600 (2016).

Total Disability Rating Based on Individual Unemployability

Finally, the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities is inextricably intertwined with the other issues remanded herein. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent VA treatment records, including all records from the Central Texas Veterans Health Care System dating since September 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA neurological examination to assess the nature and severity of his balance and instability disorder due to tardive dyskinesia. All necessary tests should be conducted. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed. The examiner is specifically asked to address the following:

a) Describe all functional impairment attributable to the Veteran's balance and instability disorder, due to tardive dyskinesia. In particular, the examiner is asked to address the reasons for any evidence of frequent falls and/or an unsteady gait.

b) State whether the symptoms of the balance and instability disorder can be clearly delineated from those of akinesia of the right and left lower extremities. To the extent that it is possible to do so, the examiner must specifically state which symptoms are attributable to the balance and instability disorder and which are attributable to akinesia of the right and left lower extremities. 

A complete rationale must be provided for any opinion offered. If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, the issue of entitlement to an evaluation in excess of 30 percent for a disorder manifested by balance and instability problems due to tardive dyskinesia should be forwarded to the Director, Compensation Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321 (b).

5. Refer the file to a decision review officer for consideration of the issues of entitlement to effective dates prior to September 19, 2016, for the grants of service connection for fascial tics, akinesia of the right lower extremity, akinesia of the left lower extremity, akinesia of the right upper extremity, akinesia of the left upper extremity, and for the grant of basic eligibility to Dependents' Educational Assistance. If the decision is less than a full grant of any benefit sought, furnish the Veteran with a statement of the case concerning these issues. If, and only if, the Veteran perfects an appeal of these issues in a timely fashion, the case should then be returned to the Board for further appellate review.

6. After completion of the above and any further development deemed necessary by the AOJ, the AOJ should readjudicate the claims, to include entitlement to a total disability rating based on individual unemployability due to service connected disabilities. If any claim in appellate status remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


